       Case 3:18-cv-01364-VC Document 91-2 Filed 07/01/20 Page 1 of 2



 1    KEKER, VAN NEST & PETERS LLP
      STEVEN P. RAGLAND - # 221076
 2    sragland@keker.com
      ERIN E. MEYER - # 274244
 3    emeyer@keker.com
      MAYA PERELMAN - # 318554
 4    mperelman@keker.com
      633 Battery Street
 5    San Francisco, CA 94111-1809
      Telephone:     415 391 5400
 6    Facsimile:     415 397 7188

 7    Attorneys for Defendant.
      COINBASE, INC.
 8
                                      UNITED STATES DISTRICT COURT
 9
                                     NORTHERN DISTRICT OF CALIFORNIA
10

11    JEFFREY BERK, on behalf of himself and           Case No. 4:18-cv-01364-VC
      all others similarly situated,
12                                                     [PROPOSED] ORDER DENYING
                        Plaintiff,                     PLAINTIFFS’ REQUEST TO COMPEL
13                                                     PRODUCTION
               v.
14
      COINBASE, INC.,                                  Judge:     Hon. Vince Chhabria
15
                        Defendant.                     Date Filed: March 1, 2018
16
                                                       Trial Date: None set
17

18

19
20

21

22

23

24

25

26

27

28


                    [PROPOSED] ORDER DENYING PLAINTIFFS’ REQUEST TO COMPELPRODUCTION
                                          Case No. 4:18-cv-01364-VC
     1386729
       Case 3:18-cv-01364-VC Document 91-2 Filed 07/01/20 Page 2 of 2



 1             On July 1, 2020, Plaintiffs and Defendants submitted a Joint Discovery Letter in which

 2   Plaintiffs requested that this Court order Coinbase to produce documents in response to five

 3   document requests. Having read and considered the parties’ papers and relevant authorities

 4   submitted by the parties in connection therewith, and good cause appearing, the Court ORDERS

 5   as follows:

 6             Plaintiffs’ request to compel production is DENIED in its entirety.

 7

 8

 9

10             IT IS SO ORDERED.

11

12   Dated: _______________, 2020                   _____________________________________
                                                    HONORABLE Vince Chhabria
13                                                  U.S. District Court Judge
14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                         1
           [PROPOSED] ORDER GRANTING MOTION TO COMPEL INDIVIDUAL ARBITRATION AND TO
                                               STAY
                                     Case No. 4:18-cv-01364-VC
     1386729
